The Court
(Thruston, J., contra,)
overruled the objection.
Mr. Hewitt then objected to the admission of the single bill in evidence to support the averment that the defendant “ acknowledged himself to be bound ” to the plaintiff’s testator in the sum of $651.
But the Court (nem. con.) overruled the objection; being of opinion that the single bill was well set out according to its legal effect.
And Cranch, C. J., said, that on an issue upon the plea of payment, it is not necessary for the plaintiff to produce the single bill in evidence; as the plea admits its execution, and that it is such an instrument as is averred in the declaration, or appears on oyer.